Citation Nr: 0529581	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  00-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(other than post-traumatic stress disorder).  


REPRESENTATION

Veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to May 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 RO decision that determined that new 
and material evidence had not been received to reopen the 
veteran's claim of service connection for a psychiatric 
disorder.  (The RO addressed the claimed disorder as a 
chronic neuropsychiatric condition variously diagnosed as 
depressive reaction, anxiety reaction, schizophrenic reaction 
(chronic, undifferentiated), schizophrenic reaction 
(paranoid), and bipolar disorder.)   

In May 2003, the veteran appeared at the RO and testified at 
a personal hearing before the undersigned Veterans Law Judge, 
who has been designated to make the final disposition of this 
proceeding for VA.  A transcript of the hearing has been 
associated with the claim file.  

In a February 2004 decision, the Board determined that new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
and remanded the case to the RO for additional development of 
the claim.  After such development was completed, the case 
was returned to the Board for its consideration.  

As noted in the February 2004 Board remand, the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) has been handled as a separate claim by the 
RO and addressed as a separate issue by the Board at the 
veteran's personal hearing.  Historically, the RO denied 
service connection for PTSD in a September 2002 rating 
decision, and thereafter the Board took testimony on the PTSD 
issue in May 2003.  Neither a statement of the case has been 
issued nor a substantive appeal perfected as to the PTSD 
claim.  Thus, the claim for service connection for PTSD is 
not in proper appellate status and will not be addressed in 
this document in conjunction with a psychiatric disorder.  In 
that regard, it is referred back to the RO for appropriate 
action, including consideration as to whether an appeal has 
otherwise been initiated as to that claim.  See Beyrle v. 
Brown (9 Vet. App. 24, 28 (1996) (hearing testimony before 
the Board, even though given within the one-year NOD filing 
period, cannot constitute a valid NOD because it was taken 
before the Board and not the RO).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no competent evidence to show that the veteran 
currently has a psychiatric disorder (other than PTSD) that 
is etiologically related to an injury or disease during 
service, or that a psychosis is related to his period of 
active military service or first post-service year.  


CONCLUSION OF LAW

The veteran is not shown to have a psychiatric disorder 
(other than PTSD) due to disease or injury that was incurred 
in or aggravated by service, nor may a psychosis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein, and the Board must ensure that the veteran received 
appropriate assistance.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The VCAA should contain the following four elements:  (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and, (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision.  At any rate, as will be 
explained, the VCAA notice complied with the requirements of 
the VCAA under Pelegrini II.  The Board finds that the timing 
of the VCAA notice is not prejudicial to the veteran because 
it was sent prior to the transfer of the case to the Board 
for appellate consideration in August 2005, and the veteran 
was offered ample opportunity to present evidence or argument 
in support of his appeal.  Accordingly, the Board will 
proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in March 2004, the RO 
advised the veteran of what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining a medical examination and in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

As to notifying the veteran of what was required to prevail 
on his claim for service connection, the March 2004 letter 
had informed him of what was needed to reopen his claim for 
service connection.  Such information is incorrect to the 
extent that the Board, in a February 2004 decision, had 
already reopened his claim and determined that the claim was 
to be adjudicated on the merits.  In any case, the Board 
deems that the notice deficiency was essentially cured, with 
no resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)), when the RO issued the 
veteran a supplemental statement of the case in May 2005.  
This document not only informed the veteran of the 
information and evidence needed to substantiate his claim 
(see 38 U.S.C.A. §§ 5102, 5103), but also gave him the 
reasons for which it decided the way it did and the evidence 
it had considered in making that determination.  In explained 
in that supplemental statement of the case, the RO did 
readjudicate the veteran's claim on the merits.  

An earlier supplemental statement of the case, issued to the 
veteran in February 2003, also contained the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  Further, the supplemental 
statements of the case provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  

In sum, through the VCAA notice and supplemental statements 
of the case - all taken together - the RO has sufficiently 
informed the veteran of the information or evidence needed to 
substantiate his service connection claim and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, VA has satisfied its obligation to 
notify him as to the development of his claim.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in August 2003.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
treatment records identified by him.  He has not identified 
any private medical records for the RO to obtain on his 
behalf, or any additionally available evidence for 
consideration in his appeal.  Furthermore, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
examination in March 2004, specifically to evaluate the 
current nature and etiology of his mental disorder, and the 
VA examiner rendered additional assessments in April 2004 and 
December 2004.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran and 
there is no prejudice in proceeding to adjudicate the claim.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Merits of the Claim for Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

After giving consideration to the medical evidence and the 
contentions of the veteran, the Board finds that there is no 
convincing evidence to show that the veteran currently has a 
psychiatric disorder that is etiologically or medically 
related to an injury or disease during service or otherwise 
related to his period of active military service.

The service medical records show no complaints, treatment, or 
diagnosis of a psychiatric disorder the veteran's active duty 
service from June 1950 to May 1954.  

Medical records after service consist of both VA and private 
treatment reports.  A report of VA hospitalization from 
August to September 1954 does not reference any psychiatric 
complaints or disorders, and in taking his history (system 
review) he was reportedly negative neuropsychiatrically 
"except for being nervous."  A report of VA hospitalization 
from December 1960 to January 1961 includes a diagnosis of 
anxiety reaction.  A report of VA hospitalization from 
December 1961 to January 1962 reflects a diagnosis of 
depressive reaction.  Beginning in 1966, VA and private 
treatment records show that the veteran was variously 
diagnosed with inadequate personality, schizophrenic 
reaction, schizoid personality trends, bipolar disorder, 
residual schizophrenia and depression, schizoaffective 
disorder, and PTSD.  He has received ongoing mental health 
treatment at the VA, where he has also been an inpatient in 
the psychiatric ward on numerous occasions.  

In a statement dated in February 2000, a psychiatrist, Robert 
Ensom, M.D., indicated that he has followed the veteran for 
bipolar disorder since July 1997.  He stated that the veteran 
reported having his first mental breakdown in the early 1960s 
but that he had problems coping with civilian life after his 
discharge from service in 1954.  Dr. Ensom opined that it was 
possible that the veteran's problems between discharge from 
service and his first mental breakdown represented bipolar 
illness that began in the military.  

In connection with his appeal, the veteran underwent a 
comprehensive VA psychiatric examination in March 2004.  The 
diagnoses were bipolar disorder (provisionally) and severe 
depression, which was part of the bipolar disorder.  The 
examiner opined that he found no evidence that the bipolar 
disorder started in or was connected to the military.  He 
reported that the disorder began 15 years after the veteran's 
military discharge, by the veteran's own history as he 
connected it to the loss of a job and the death of an infant 
son at the time in 1969.  Thus, the examiner found it "much 
less likely than not" that the veteran's psychiatric 
disorder would be connected to his military experience.  

As the veteran was a poor historian, the VA psychiatrist who 
performed the March 2004 examination of the veteran also 
conducted an extensive review of the entire claims file, to 
include Dr. Ensom's statement, and furnished subsequent 
assessments in April 2004 and December 2004.  In April 2004, 
the VA physician provided additional rationale for his 
conclusion that the veteran's bipolar disorder did not have 
its onset in service or in the one-year period after service 
discharge.  He found that the records did not show that the 
veteran's psychiatric disorder began any earlier than six or 
seven years after his discharge from service, when he was 
hospitalized at the VA.  The physician's rationale included 
comment on Dr. Ensom's inconclusive statement.  In the 
December 2004 addendum, the VA physician reviewed the 
veteran's most recent VA treatment records and indicated that 
his previous conclusions remained unchanged.  

After reviewing the record, the Board attaches great 
probative weight to the VA examination, during which the 
examiner interviewed the veteran, clinically evaluated him, 
reviewed the claims file, and concluded that the veteran's 
current various psychiatric diagnoses were not likely 
attributable to the veteran's period of service.  Dr. Ensom's 
opinion likewise addressed the issue of onset of the 
veteran's psychiatric illness, suggesting that it was 
possible that the veteran's bipolar disorder began in 
service.  However, he offered no further explanation for his 
opinion, and there is no indication that he has conducted a 
review of the veteran's claims file prior to rendering the 
opinion.  

Under 38 C.F.R. § 3.102, service connection may not be based 
on a resort to speculation or even remote possibility, and 
the Court has provided additional guidance as to weighing 
medical opinion evidence.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  In the Board's judgment, 
the opinion of Dr. Ensom is speculative and therefore has 
limited, if any, probative value.  

Moreover, there is no evidence in this case of the presence 
of a psychiatric disorder, for which service connection may 
be granted, until many years after service.  The absence of 
medical evidence of the existence of a psychiatric disorder 
for such a period of time is negative evidence, which weighs 
against the claim that a current psychiatric disorder had its 
onset in service.  Thus, the Board concludes that the 
evidence in this case preponderates against the claim that a 
psychiatric disorder was manifested in service or in the 
first year following discharge from service.  In so finding, 
the Board has considered all the evidence including the 
amount of time that elapsed after service before such a 
disease was objectively shown.  

The veteran has submitted statements from his wife and 
daughter, who describe the veteran as having mood swings, 
anxiety, panic disorder, flashbacks, fatigue, insomnia, 
nightmares, depression, paranoia, and phobia.  He also 
testified as to the circumstances in service that he believed 
caused or contributed to his current psychiatric condition.  
Although he believes that he currently has a psychiatric 
disorder as a result of service, as a layperson, the veteran 
does not have the medical expertise necessary to diagnose his 
condition or give etiology thereof.  See Grottveit v. Brown, 
5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the available medical evidence does not show that a 
psychiatric disorder persisted from the time of service or 
the first post-service year in the case of a psychosis, or 
that a current psychiatric disorder had its onset during 
service.

For the reasons stated above, the Board concludes that the 
weight of the credible evidence demonstrates that the veteran 
does not have a current psychiatric disorder that has been 
medically linked to service.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection, the benefit-of- the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
(other than post-traumatic stress disorder) is denied.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


